DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.            Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al. (US 2011/0249051) in view of Lund et al. (US 6312082).
Chretien et al. discloses a recording medium having a test pattern recorded, the test pattern being used for acquiring a landing deviation amount of a recording apparatus including a discharge unit configured to discharge a transparent ink (The use of the recording medium for determining the landing deviation amount is considered just as an intended use that does not carry patentable weight), the recording medium comprising:
              a first area in which the test pattern is recorded with at least the transparent ink (paragraphs [0011], [0019]: The plurality of ink jet heads are actuated to eject drops of the clear ink on the print media to form test patches. This area of the clear ink dots on the print media reads on the first area); and
              a second area in which the test pattern is not recorded and that is different from the first area (paragraph [0011]: The bland area on the print media without the clear ink dots),
paragraph [0019]: The non-fluorescent clear ink test patches are formed on the fluorescent print media, the lightness reflection of the clear ink must be clearly different from that of the print media) when light is radiated to be incident on a surface of the recording medium at an incident angle of 45 degrees (FIG. 3: The light beam from the light source 40 incidences to the printing medium 14 in an angle about 45degrees), and lightness of the reflected light from the test pattern recorded with the transparent ink in the first area and lightness of the reflected light from the recording medium in the second area are measured (FIG. 3, element 42).
Chretien et al. however does not teach wherein the lightness of the reflected light from the test pattern recorded with the transparent ink in the first area and lightness of the reflected light from the recording medium in the second area are measured at a position perpendicular to the surface.
Lund et al. discloses a method for measuring the lightness of light reflected light from a test pattern recorded on a printing medium, wherein the measurement is measured by an optical sensor at a position perpendicular to the surface of the printing medium (FIG. 2, element 211).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the measurement of the reflected light from the printing medium in Chretien’s apparatus to be at a position that is perpendicular to the surface of the printing medium, since this is a well-known feature in the art of sensing the reflected light from a test pattern on a printing medium and also taught by Lund (FIG. 3).
Regarding to claim 2: wherein the recording medium has the lightness difference defined as the difference in the lightness defined in a Lab color space between the reflected light from the test pattern As discussed above, Chretien’s paragraph [0019] teaches the clear ink is the non-fluorescent and the print media is the fluorescent; as a result, there must be a difference in the reflection of light from the clear ink test patches and that from the printing medium).
Regarding to claim 6: wherein the recording medium is a foil paper, a kneaded vapor-deposited film, or a sand-matted vapor-deposited film (It is well known in the art that the printing medium can be a foil paper as cited in Lopez et al. (US 2018/0036949), paragraph [0037] and Franzke et al. (US 2003/0020776), paragraph [0024]).
Allowable Subject Matter
2.	Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 3: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the recording medium has the lightness difference equal to or greater than 0,007 as the predetermined value, when L1 is the lightness of the reflected light from the test pattern recorded with the transparent ink in the first area and L2 is the lightness of the reflected light from the recording medium in the second area, and the difference in lightness is an absolute value of a difference between a logarithmic function LogL1 and a logarithmic function LogL2 is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 7: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the test pattern includes a plurality of ruled lines recorded with the transparent ink, and a plurality of rules line pairs, each ruled line has a lateral width substantially equal to a gap distance between each ruled line 
			CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853